DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 8/15/2022 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
Claims 1 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant’s election without further specifying traverse of a single method in the reply filed on 8/15/2022 is also acknowledged.  
The elected species read upon claims 12-14, 16-17 and 19-20.  Nevertheless, claims 15 and 18 (which are drawn to a non-elected compound species) and claims 21-25 (which are drawn to non-elected diseases/disorders to be treated) will be examined since the claims are all free of the art and non-obvious, and the only rejections applicable to the elected species apply equally to the non-elected species.
Accordingly, claims 12-25 are currently pending and the subject of this Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-25 are rejected under 35 U.S.C. (a), because the specification, while being enabling for the treatment of some specific diseases is not considered enabled for the broad treatment of conditions as recited by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
Nature of the Invention and Scope or Breadth of the Claims:  the claimed invention pertains to methods for the treatment and/or prevention of “disorders for which the administration of a modulator of TNFα function is indicated” (claim 12), more specifically “an inflammatory or autoimmune disorder, a neurological disorder, a metabolic disorder, an ocular disorder, or an oncological disorder” (claim 13), even more specifically rheumatoid arthritis, etc. (claim 20), Alzheimer’s disease, etc. (claim 21), cardiac hypertrophy, etc. (claim 22), diabetes, etc. (claim 23), retinopathy, etc. (claim 24) or melanoma, etc. (claim 25), said method(s) comprising administering to a patient in need of such treatment and effective amount of a compound of formula (I), which is a TNF-alpha inhibitor.
As such, the nature of the invention is extremely complex.  The treatment of any condition is considered to be complicated, and prevention is largely unachievable.  
In the instant case, the complexity of the invention is exacerbated by the broadness of the claims.  With respect to claim 12, the claim embraces the treatment and prevention of any disease/disorder “for which the administration of a modulator of TNFα function is indicated”, which embraces the treatment and prevention of diseases wherein activation of TNFα function is indicated, as well as the treatment and prevention of diseases wherein inhibition of TNFα function is indicated.  Furthermore, it is unclear what would entail a disease in which a modulator of TNFα function is indicated.  For example, as taught by Rubbert-Roth et al (Autoimmunity Reviews 18:102398, 2019), there are “five TNF inhibitors currently approved for the treatment of RA [rheumatoid arthritis]” (Abstract).  However, “approximately 30-40% of patients discontinue anti-TNF treatment because of primary failure, secondary loss of response, or intolerance.  The options for managing anti-TNF treatment failures includes switching to an alternative anti-TNF (cycling) or to another class of targeted drug with a different mechanism of action (swapping)” (Abstract).  As such, it is unclear whether rheumatoid arthritis would be a disease/disorder “for which the administration of a modulator of TNFα function is indicated”, as recited by claim 12, as “another class of targeted drug with a different mechanism of action” would be indicated for certain instances of rheumatoid arthritis.
With respect to claim 13, the claim still embraces the treatment of prevention of thousands of distinct and unrelated conditions.  For example, regarding just the treatment or prevention of inflammatory and autoimmune disorders, the Specification states:

    PNG
    media_image1.png
    670
    564
    media_image1.png
    Greyscale

The State of the Prior Art and Level of Predictability in the Art: as taught by Gerriets et al (Tumor Necrosis Factor Inhibitors. [Updated 2022 Jul 4]. In: StatPearls [Internet]. Treasure Island (FL): StatPearls Publishing; 2022 Jan-. Available from: https://www.ncbi.nlm.nih.gov/books/NBK482425/) there are currently six FDA approved TNF-alpha inhibitors adalimumab, infliximab, etanercept, certolizumab, and golimumab, which have been approved for the treatment of:

    PNG
    media_image2.png
    271
    808
    media_image2.png
    Greyscale

However, as further taught by Gerriets et al, “anti-TNF agents… are also used as off-label agents in various diseases, including graft-vs-host disease, pustular psoriasis, pyoderma gangrenosum, sarcoidosis, and Behcet disease” (Indications).  Yet, there is unpredictability even within the FDA-approved list of diseases/disorders treatable with anti-TNF agents.  For example, only adalimumab is approved for the treatment of uveitis.  Moreover, although all agents are approved for the treatment of rheumatoid arthritis, as taught by Rubbert-Roth et al, “approximately 30-40% of patients discontinue anti-TNF treatment because of primary failure, secondary loss of response, or intolerance” (Abstract).  The ability of TNF-alpha modulators to treat conditions beyond the FDA-approved list is even less certain.  For example, as taught by van der Vaart et al (Am J Respir Crit Care Med 172:465-469, 2005), “in patients with chronic obstructive pulmonary disease” (Abstract) – i.e., an inflammatory and autoimmune disorder as recited by claim 13 (see Specification Page 7, Line 5) –  “[n]o significant differences in baseline characteristics were observed between the infliximab and placebo treatment groups” (Page 466, Column 2) and “administration of the anti-TNF-α drug infliximab to a group of patients with well-characterized COPD did not result in improvement of any of several clinical parameters” (Page 467, Column 2).
Moreover, although claim 13 embraces the treatment of “a cardiovascular disorder”, Gerriets et al note that “studies of anti-TNF agents in patients with RA and congestive heart failure NYHA Class III or IV showed poor cardiac outcomes, including increased mortality, an increase in hospitalizations, and a worsening of CHF” and “[c]linicians should avoid anti-TNF agents in patients with severe congestive heart failure (NYHA Class III or IV) and use them cautiously in patients with mild congestive heart failure (Adverse Effects).
In summary, although a handful of anti-TNF agents are approved by the FDA for the treatment of some disorders, the individual anti-TNF agents show unpredictable efficacy among even this list of conditions.  As to the myriad conditions beyond this list that are embraced by the claims, it is clear that anti-TNF agents show no efficacy or may worsen the condition. 
The Amount of Direction Provided by the Inventor / Existence of Working Examples: The amount of direction provided by the Applicant is considered to be determined by the Specification and the working examples.  In the instant case, the Specification does not demonstrate the treatment or prevention of any disorder using a compound of formula (I). 
Amount of Experimentation Necessary: In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed.  It would have required undue experimentation to test the numerous compounds of formula (I) for efficacy in the treatment of a countless genus of unrelated diseases and disorders with little to no expectation of success.  
To overcome this rejection, Applicant should consider limiting the claims to “the treatment of” (by cancelling from the claims “prevention”) and significantly limiting the diseases/disorders to be treated.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611